Citation Nr: 1724569	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 10, 2010


REPRESENTATION

Veteranrepresented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2009 and May 2011, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

While the appeal was in remand status, the claim of entitlement to service connection for posttraumatic stress disorder was granted and a 100 percent rating was assigned from May 10, 2010.  Hence, as only one 100 percent evaluation may be assigned at any given time, the claim of entitlement to TDIU now pertains only to the period prior to that date, as noted on the title page.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

In May 2011, the appeal was remanded so that additional VA examinations to assess the current severity of the Veteran's lumbar spine and radiculopathy could be scheduled.  The record reflects that the RO attempted to schedule these examinations by first contacting the Veteran to determine a mutually agreed upon date and time for the examinations, but a February 2017 email from the Charleston VA Medical Center (VAMC) to the RO shows that the VAMC was unable to contact the Veteran and the examinations were cancelled.  However, it is not clear from this correspondence what efforts were made to contact the Veteran.  As noted by the Veteran's representative in the April 2017 Informal Hearing Presentation there is no evidence demonstrating that any effort to contact the Veteran by mail was conducted.  Further, in this regard, the record reflects that the Veteran has struggled with homelessness, and that the address on file with the VAMC is different from the address to which the a June 2016 rating decision and February 2017 supplemental statement of the case were sent.  In light of these facts, the Board determines that another remand is necessary so that additional efforts to schedule the requested VA examinations should be made.     

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the current degree of severity and manifestations of his thoracolumbar spine disability and right and left lower radiculopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.   In addition to assessing the current manifestations of the Veteran's radiculopathy, the examiner should describe any additional chronic neurologic manifestations of the thoracolumbar spine disability (if any), to include episodes of bladder incontinence reported by the Veteran.
Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  All efforts to contact the Veteran with regard to scheduling any examinations must be documented in detail in the claims file.

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

